ORDER
MICHAEL A. SZEGDA of OLD TAPPAN, NEW JERSEY, who was admitted to the bar of this State in 1983, having pleaded guilty in the Supreme Court of New York County, State of New York to an indictment charging him with grand larceny in the second degree, a class C felony, in violation of New York Penal Law § 155.40(1), and good cause appearing;
It is ORDERED that pursuant to Rule 1:20 — 13(b)(1), MICHAEL A. SZEGDA is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against him, effective immediately and until the further Order of this Court; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by MICHAEL A. SZEGDA pursuant to Rule 1:21-6 be restrained from disbursement except on application to this Court, for good cause shown, and shall be transferred by the financial institution to the Clerk of the Superior Court, who is directed to deposit the funds in the Superior Court Trust Fund pending the further Order of this Court; and it is further
ORDERED that MICHAEL A. SZEGDA be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that MICHAEL A. SZEGDA comply with Rule 1:20-20 dealing with suspended attorneys.